DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 28 April 2022, with respect to the Double Patenting Rejections have been fully considered and are persuasive, in light of the Terminal Disclaimer.  The Double Patenting Rejection of claims 1 - 20 has been withdrawn. 
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive.  Applicant is silent to the prior art rejections made in the action dated 28 October 2021.  Therefore, the rejections are maintained below.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Terminal Disclaimer
The terminal disclaimer filed on 29 April 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 8,706,234; 9,782,583; 9,950,160; and 10,576,278 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez et al. (US PGPUB 2010/0076254 – previously cited).
Regarding claims 1 and 2, Jimenez discloses a method for improving a function of a urinary sphincter of a patient using a stimulation device, wherein the stimulation device comprises at least one electrode operably connected to a stimulus generator and a controller configured to transmit at least one stimulation signal to the stimulus generator (e.g. Fig. 4), the method comprising: implanting the device in an anorectal region of the patient (e.g. paragraph 193); positioning the electrode in electrical communication with a target tissue within said anorectal region of the patient (e.g. paragraph 49); generating a stimulation signal using said controller based on a plurality of programmatic instructions stored within said controller; and generating an electrical stimulation pulse, in response to said stimulation signal, using the stimulus generator, wherein said electrical stimulation pulse is transmitted to said target tissue within said anorectal region via said at least one electrode (e.g. paragraphs 47 – 51).
Regarding claim 3, Jimenez discloses the pulses comprises a width having a range of 10-500 msec, a frequency of 1-100 Hz, and a duty cycle ranging from 1-100% (e.g. table 1).
Regarding claims 4 – 6, Jimenez discloses where there is at least one sensor, being a pressure sensor, and where it is used to modify at least one of a first or second set of electrical pulses (e.g. paragraph 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over.
Regarding claims 7 – 20, Jimenez discloses the claimed invention except for specifically reciting the increase in abdominal leak point pressure and an in increase in abdominal leak point volume.  However, this is an obvious result that would occur from the recited method as taught by Jimenez.  It is known that patient’s react different to electrical stimulation, so finding the optimal results of the stimulation would require only routine skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3762